—Proceeding pursuant to CPLR article 78, inter alia, with respect to a determination of the Supreme Court, Nassau County (Palmieri, J.), dated Feb*624ruary 4, 1998, classifying the petitioner as a level three sex offender under the Sex Offender Registration Act (Correction Law § 168 et seq.).
Adjudged that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The petitioner’s contentions are not properly reviewable in the matter before us (see, Matter of Haddock v Wexner, 253 AD2d 881). Bracken, J. P., O’Brien, Sullivan and Goldstein, JJ., concur.